

114 S3539 IS: Budgetary Accuracy in Scoring Interest Costs Act of 2016
U.S. Senate
2016-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3539IN THE SENATE OF THE UNITED STATESDecember 9, 2016Mr. Daines (for himself, Mr. Perdue, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend the Congressional Budget Act of 1974 to provide that any estimate prepared by the
			 Congressional Budget Office or the Joint Committee on Taxation shall
			 include costs relating to servicing the public debt.
	
 1.Short titleThis Act may be cited as the Budgetary Accuracy in Scoring Interest Costs Act of 2016. 2.CBO and JCT estimates to include debt servicing costs (a)In generalTitle IV of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 651 et seq.) is amended by inserting after section 402 the following:
 403.Estimates to include debt servicing costsAny estimate prepared by the Congressional Budget Office under section 402, and any estimate prepared by the Joint Committee on Taxation, shall include, to the extent practicable, the costs (if any) of servicing the debt subject to limit under section 3101 of title 31, United States Code..
 (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 402 the following:
				403. Estimates to include debt servicing costs..